         Case 20-20875-CMB         Doc 24    Filed 10/29/20 MEMO
                                             PROCEEDING      Entered 10/29/20 16:27:10        Desc Main
                                            Document      Page 1 of 1
Date: 10/29/2020 1:30 PM
 In re: Nash Building Company

                                                        Bankruptcy No. 20-20875-CMB
                                                        Chapter: 7
                                                        Doc. # 18

Appearances: Ryan Cooney, Roger P. Poorman

Nature of Proceeding: #18 Motion to Compel

Additional Pleadings: Certificate of Service; #23 Response by Debtor

Judge's Notes:
 - Debtor agreed to provide additional documents, and parties appear to have an understanding regarding
 the Debtor. Dispute is regarding the non-debtor parties.
 - Expect that 2004 exam will go forward with Mr. Nash. Issue is that, while Debtor is not objecting to 2004
 of Debtor, there is a concern regarding the scope of what can inquire about as Debtor's rep will be Mr.
 Nash, but also a rep for Terra and himself.
 OUTCOME:
 - Counsel to have 2 hour meeting to try to resolve , and respondents to produce whatever they are willing.
 Make a chart of what is not produced to see what items have been narrowed down. Counsel also to discuss
 scope of 2004 exam.
 - Continued to 12/16 at 10am via Zoom for status conference to determine how to proceed but may resolve
 some items at that time if list is narrowed down. Status report due 12/3 with items narrowed down as to
 what has not been produced and what issues remain with respect to scope of 2004 exam.



               FILED
                                                        Carlota Böhm
               10/29/20 4:23 pm
                                                        Chief U.S. Bankruptcy Judge
               CLERK
               U.S. BANKRUPTCY
               COURT - WDPA
